I)ISMISS; Opinion Filed January 18, 2013.




                                                in l’he
                                      Qtnurt nf pprzt1a
                          fift1! Di!itnrt uf ixai at Da11ai
                                        No. 05-12-01353-CV


                       CQ ENTERPRISES CORPORATION, Appellant

                                                  V.

                INAVATALI RAJANI AND TIlE RAJANI GROUP, Appdllee


                        On Appeal from the l93rdJudicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-11-05188


                              MEMORANDUM OPINION
                            Before Justices Moseley, Francis, and Lang
                                     Opinion By Justice Lang

       The notice of this restricted appeal from the trial court’s February 9, 20 12 judgment was due

no later than August 7, 2012 or, with a timely extension motion, August 22. 2012. See TEX. R. App.

P.26.1(c), 26.3. GQ Enterprises Corporation filed the notice August 13, 2012, within the extension

period. However, it did not file a motion for extension of time explaining the need for the extension,

as required by the rules of appellate procedure. See it!. 10.5(b), 26.3. By letter dated November 6,

20 1 2, we directed GQ Enterprises to file, within ten days, a motion for extension of time that

complied with the rules. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). To date, GQ

Enterprises has neither filed the extension motion nor otherwise corresponded with the Court.
       The timely tiling ot a notice oi appeal is jurisdictional. ‘‘c l’i*x. R. API’. P. 25. 1(h): (a;a

v, Hihernia A/at’! Bank, 227 S.W.3d 233, 233 (Tex,                         fist Dist,i 2007, no pet.’).

Because (iQ Enterprises’s notice ol appeal was untimely and (iQ Enterprises has thiled to olter a

reasonable explanation why the notice     as late, we lack jurisdiction over this appeal.   Gai;a. 227
S.W.3d at 233. Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                       L
                                                       2
                                                       4
                                                         I   /            LV
                                                      1OUGLAS S. LANG
                                                      9
                                                      JUST1

121353F.P05




                                               —
                                   tinrt uf
                         .FiftI! fl6trict nf Jixa at 3aItas

                                        JUDGMENT
GQ ENTERPRISES            CORPORATION,                Appeal from the 193rd Judicial District Court
Appellant                                             of Dallas County, Texas. (Tr.Ct.No. DC-il-
                                                      05188).
No. 05-12-01353-CV             V.                     Opinion delivered by Justice Lang, Justices
                                                      Moseley and Francis participating.
INAYATALI RAJANI AND THE RAJANI
GROUP, Appellees

        In accordance with this Court’s opinion of this date, we DISMISS the appeal. We ORDER
that appellee Inayatali Rajani and The Rajani Group recover their costs, if any, of this appeal from
appellant GQ Enterprises Corporation.



Judgment entered January 18, 2013.

                                                      /                    7   72

                                                     (1    ‘
                                                       2 //j. L/

                                                     DOUGLAS S. LANG
                                                     JUSTICJ